      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 MARCO Z., INDIVIDUALLY;

                Plaintiff,

 v.                                                 No. SA-20-CV-00351-JKP

 UNITEDHEALTHCARE INSURANCE
 COMPANY, FORMA AUTOMOTIVE,
 LLC,

                Defendants.


                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants UnitedHealthcare Insurance Company (“UnitedH-

ealthcare”) and Forma Automotive’s Motion to Dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6). Upon consideration of the Motion and Plaintiff Marco Z’s Response, the Court

concludes the Motion to Dismiss shall be GRANTED WITH LEAVE TO AMEND COMPLAINT.

                         UNDISPUTED FACTUAL BACKGROUND

       This case originated in this federal court based upon federal question jurisdiction. Marco

Z does not dispute that the health plan at issue is governed by the Employee Retirement Income

Security Act of 1974 (“ERISA”). Further, it is undisputed that at the time of the incident forming

the basis of this action Marco Z was a beneficiary of the subject ERISA health plan (“the Plan”)

established and maintained by Forma Automotive and administered by UnitedHealthcare.

       Marco Z sustained gastrointestinal medical problems while in Mexico which required sur-

gery and extensive hospitalization from May 12, 2017 to June 24, 2017. Marco Z assigned any

insurance benefits he was entitled to receive under the Plan to Hospital Regional Del Rio (“the
      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 2 of 22




Hospital”), which is not a network provider under the Plan. As a non-network provider, it has no

express contract with UnitedHealthcare establishing payment for medical services provided to

beneficiaries of the Plan.

       Subsequently, the Hospital, a foreign company, employed Med X, a domestic claims ad-

justment and billing company, to obtain any medical insurance benefits due Marco Z under the

assignment. After some time, UnitedHealthcare declined payment of any benefits, stating as a rea-

son in an Explanation of Benefits Statement (EOB) dated November 20, 2019, “[w]e have not

received all the requested information needed to process your claim.”

       Marco Z filed this action in this federal court asserting causes of action for (1) compelled

production of the administrative record and award of penalty pursuant to ERISA, 29 U.S.C §

1024(B), §1132(c)(1) and 29 C.F.R 2575.502c-1; (2) breach of contract as to denial of insurance

benefits under the Plan; (3) unjust enrichment; (4) quantum meruit; (5) violation of Texas Insur-

ance Code § 1301.0053 for failure to properly compensate a medical provider; (6) violation of

Texas Insurance Code § 541, the Texas Unfair Compensation and Unfair Practice Act, for refusing

to pay a claim without conducting a reasonable investigation; and (7) violation of Texas Insurance

Code § 542, the Texas Prompt Payment of Claims Act. Marco Z attached to the Complaint a copy

of the Plan and correspondence between the parties prior to the EOB letter.

       Defendants now move under Federal Rule 12(b)(6) to dismiss all state-law causes of action

(claims (2) – (7)) based upon the complete preemption doctrine, conflict preemption doctrine and

failure to state a claim upon which relief may be granted. Defendants also move under Federal

Rule 12(b)(6) to dismiss the federal cause of action asserted under ERISA (claim (1)) as a matter

of law based upon Marco Z’s failure to state a claim upon which relief may be granted.




                                                2
      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 3 of 22




                                      LEGAL STANDARD

       To provide opposing parties fair notice of what the asserted claim is and the grounds upon

which it rests, every pleading must contain a short and plain statement of the claim showing the

pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Conley v. Gibson, 355 U.S. 41, 47 (1957). To survive a motion to dismiss filed

pursuant to Federal Rule 12(b)(6), the complaint must plead “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the de-

fendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

focus is not on whether the plaintiff will ultimately prevail, but whether that party should be per-

mitted to present evidence to support adequately asserted claims. Twombly, 550 U.S. at 563 n.8.

Thus, to qualify for dismissal under Rule 12(b)(6), a complaint must, on its face, show a bar to

relief. Fed.R.Civ.P. 12(b)(6); Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986). Dis-

missal “can be based either on a lack of a cognizable legal theory or the absence of sufficient facts

alleged under a cognizable legal theory.” Frith v. Guardian Life Ins. Co., 9 F.Supp.2d 734, 737–

38 (S.D. Tex. 1998).

       A court addressing a motion under Federal Rule 12(b)(6) “must limit itself to the contents

of the pleadings, including attachments thereto.” Brand Coupon Network, L.L.C. v. Catalina Mktg.

Corp., 748 F.3d 631, 635 (5th Cir. 2014). Furthermore, when ruling on a motion to dismiss, courts

“construe the complaint in the light most favorable to the plaintiff and draw all reasonable infer-

ences in the plaintiff’s favor.” Severance v. Patterson, 566 F.3d 490, 501 (5th Cir. 2009).




                                                 3
        Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 4 of 22




                                              ANALYSIS

   I.      ERISA Complete Preemption

        Defendants argue Marco Z’s state-law causes of action are completely preempted by

ERISA and, therefore, must be dismissed for failure to state a claim upon which relief may be

granted. Because the Hospital is a non-network provider, Defendants contend Marco Z’s only right

of recovery is based on the terms of the Plan. Thereby, ERISA’s preemptive force mandates Marco

Z may only assert any right to recovery as an ERISA enforcement action, that is, a right to payment,

pursuant to 29 U.S.C § 1132. Because Marco Z does not assert an allowed enforcement action

under ERISA § 1132, but only state-law claims, and his state-law claims are completely preempted

by ERISA, the Complaint fails to state a claim upon which relief can be granted.

        Marco Z responds that Defendants mischaracterize the basis of his complaints as “right of

payment” to necessarily place the asserted state-law causes of action under ERISA preemption

principles. Rather, Marco Z argues, Defendants gave no coverage-based reasons for denial of his

claims for benefits in the final EOB letter, and therefore, the basis of his state-law causes of action

is a “rate of payment” dispute. Marco Z argues any causes of action arising from a “rate of pay-

ment” dispute created under an ERISA plan are not subject to ERISA complete preemption. Marco

Z presents a novel argument that, even though he was paid $0 on his submitted claims, his cause

of action is a “rate of payment” claim, in which the rate of payment was 0%, because UnitedH-

ealthcare gave no coverage-based reason for its payment of $0.

   A. General Preemption Principles

        Congress may enact legislation to preempt a particular field of law, transforming all claims

arising in that field to federal in nature. See Arizona v. United States, 567 U.S. 387, 398 (2012);

Wyeth v. Levine, 555 U.S. 555, 565 (2009). Within this power, Congress created an exclusive civil



                                                  4
       Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 5 of 22




enforcement scheme for employee welfare benefit plans, ERISA, 28 USC § 502, et seq., to provide

a uniform regulatory regime. Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 336 (5th Cir.

1999). To this end, as a safeguard, ERISA contains two separate and procedurally distinct preemp-

tion provisions: (1) complete preemption pursuant to 29 U.S.C. § 1132(a); and (2) conflict preemp-

tion pursuant to 29 U.S.C. § 1144(a). Giles, 172 F.3d at 336.

       The scope of complete and conflict preemption under ERISA are very similar but not ex-

actly the same. See Arana v. Ochsner Health Plan, 338 F.3d 433, 438-40 (5th Cir. 2003); Woods

v. Tex. Aggregates, L.L.C., 459 F.3d 600, 602-04 (5th Cir. 2006). Here, it appears the parties con-

flate the two types of ERISA preemption. First, the parties’ primary dispute focuses on the issue

whether complete preemption applies to support dismissal of the state law claims under Federal

Rule 12(b)(6). Then, Defendants simultaneously argue conflict preemption also applies to support

dismissal of the state law claims under Federal Rule 12(b)(6). Marco Z does not specifically re-

spond to the conflict-preemption argument, though presumably, the same rebuttal arguments ap-

ply.

       Because the parties agree ERISA governs the Plan and is the basis of this Court’s original

jurisdiction, the Court goes directly into addressing the arguments whether either type of preemp-

tion applies. The Court discusses both at length to provide clarity in their distinctions and the

parties’ conflation of the analysis due each separate and distinct type of preemption.

   B. Complete Preemption Doctrine

       Federal courts hold federal question jurisdiction over all cases “arising under the Constitu-

tion, laws, or treaties of the United States.” 28 U.S.C. § 1331. For a federal court to have “arising

under” jurisdiction, or federal question jurisdiction, the plaintiff’s federal law claims must appear

on the face of the complaint. McKnight v. Dresser, Inc., 676 F.3d 426, 430 (5th Cir. 2012). This is



                                                 5
       Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 6 of 22




referred to as the “well-pleaded complaint” rule. Bernhard v. Whitney Nat. Bank, 523 F.3d 546,

551 (5th Cir. 2008). Under the “well-pleaded complaint” rule, if a complaint pleads only state law

claims, a federal court does not have federal-question jurisdiction. McKnight, 676 F.3d at 430;

Gutierrez v. Flores, 543 F.3d 248, 251–52 (5th Cir. 2008).

       Section 502(a) of ERISA imposes complete preemption in the area of law involving em-

ployee welfare benefit plans defined therein. Aetna Health, Inc. v. Davila, 542 U.S. 200, 208

(2004); see 29 U.S.C. §1132(a). As such, the complete preemption doctrine creates a narrow ex-

ception to the well-pleaded complaint rule in a case that falls within the scope of ERISA. Metro.

Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987); McKnight, 676 F.3d at 430. Under this narrow

exception, state-law causes of action that duplicate or fall within the scope of the ERISA statutory

remedy are converted, or transformed, to a federal claim for purposes of the well-pleaded com-

plaint rule. Aetna Health Inc. v. Davila, 542 U.S. at 209; Lone Star OB/GYN Associates v. Aetna

Health Inc., 579 F.3d 525, 529 (5th Cir. 2009). Thus, pursuant to this narrow exception, even if

the plaintiff did not plead another federal cause of action on the face of the complaint, the state-

law causes of action become federal in character to bestow federal question jurisdiction for re-

moval purposes. Giles, 172 F.3d at 336–37 (quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. at 64–

65).

       The Supreme Court first articulated and created the doctrine of complete preemption under

Section 502(a) of ERISA as a basis for federal-question removal jurisdiction. See Metro. Life Ins.

Co. v. Taylor, 481 U.S. at 63-65; see also Marin Gen. Hosp. v. Modesto & Empire Traction Co.,

581 F.3d 941, 945 (9th Cir. 2009). Thus, from its origin, complete preemption under ERISA Sec-

tion 502(a) exists and applies solely as an exception to the well pleaded complaint rule, and thereby

arises within the procedural posture of a motion to remand a case that originated in state court but



                                                 6
      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 7 of 22




was removed to federal court. Metro. Life Ins. Co. v. Taylor, 481 U.S. at 63-65; Aetna Health Inc.

v. Davila, 542 U.S. at 207–08; Arana v. Ochsner Health Plan, 338 F.3d at 437-38. As applied,

complete preemption is a jurisdictional determination, rather than a true preemptive doctrine, be-

cause it authorizes removal of a case to federal court even if the complaint asserts solely state law

claims and because application of the complete preemption doctrine necessarily informs whether

federal question jurisdiction exists in the removal context. Aetna Health Inc. v. Davila, 542 U.S.

at 209; Metro. Life Ins. Co. v. Taylor, 481 U.S. at 65–66.

   C. Application

       Because it was created and is applied as a mechanism to confer federal question jurisdiction

solely in the removal context, complete preemption under ERISA Section 502 does not apply to a

case that originates in federal court. Mid-Town Surgical Ctr., L.L.P. v. Humana Health Plan of

Tex., Inc., 16 F. Supp. 3d 767, 779 (S.D. Tex. 2014); see also Ford v. Freemen, 388 F. Supp. 3d

692, 699 (N.D. Tex. 2019); Loffredo v. Daimler AG, 500 Fed. Appx. 491, 501 (6th Cir.

2012)(Moore, J., concurring in the judgment). Further, complete preemption is inapplicable in a

case where federal question jurisdiction is not in dispute. Haynes v. Prudential Health Care, 313

F.3d 330, 334 (5th Cir. 2002) (declining to conduct a complete preemption analysis where diver-

sity jurisdiction already existed); Pensado v. Life Ins. Co. of N. Am., 1:19-CV-157-LY, 2019 WL

4889807, at *4 (W.D. Tex. Oct. 3, 2019)(J. Hightower Report and Recommendation adopted

1/10/2020)(declining to conduct complete preemption analysis because federal jurisdiction was

not in dispute); Sky Toxicology, Ltd. v. UnitedHealthcare Ins. Co., 5-16-CV-01094-FB-RBF, 2018

WL 4211742, at *7 (W.D. Tex. Sept. 4, 2018)(J. Farrer Report and Recommendation)(same); Hall

v. NewMarket Corp., 747 F. Supp. 2d 711, 715 (S.D. Miss. 2010)(same).




                                                 7
         Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 8 of 22




         This case originated in this federal court, Marco Z asserted state law causes of action and

a federal cause of action from its inception, and the parties do not dispute the validity of federal

jurisdiction. Therefore, complete preemption under ERISA Section 502 does not apply under these

facts, and analysis for complete preemption is unnecessary for purposes of establishing federal

jurisdiction and is not a proper basis for dismissal of certain state-law claims from the case. See

Mid-Town Surgical Ctr., L.L.P. v. Humana Health Plan of Tex., Inc., 16 F. Supp. 3d at 779; Sky

Toxicology, Ltd. v. UnitedHealthcare Ins. Co., 2018 WL 4211742, at *7. Accordingly, the parties’

arguments pertaining to complete jurisdiction under ERISA § 502(a) are misplaced.

   II.      ERISA Conflict Preemption

         Defendants argue conflict preemption requires dismissal under Federal Rule 12(b)(6) of

each state law cause of action on the basis of conflict preemption. Marco Z does not specifically

address this argument pertaining to conflict preemption, asserting the “rate of payment” premise

as a general rebuttal to application of both types of preemption.

         A. Conflict Preemption Principles

         Conflict preemption arises when a federal law conflicts with state law, thereby providing

a federal defense to a state law cause of action. However, unlike complete preemption, conflict

preemption does not completely preempt the field of state law so as to transform a state law cause

of action in a federal one. Arana v. Ochsner Health Plan, 338 F.3d 433, 439 (5th Cir. 2003). Thus,

conflict preemption is not a jurisdictional question, but provides a federal affirmative defense to a

state-law cause of action. Id.; Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 337 (5th Cir.

1999). In this format, conflict preemption provides a mechanism for dismissal of a state law cause

of action. Kersh v. UnitedHealthcare Ins. Co., 946 F. Supp. 2d 621, 631 (W.D. Tex. 2013);




                                                  8
      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 9 of 22




Cardona v. Life Ins. Co. of N. Am., CIVA309-CV-0833-D, 2009 WL 3199217, at *9 (N.D. Tex.

Oct. 7, 2009).

       Conflict preemption finds its source in ERISA Section 514, which states in part that with

certain exceptions, ERISA “shall supersede any and all State laws insofar as they may now or

hereafter relate to any employee benefit.” 29 U.S.C. §1144(a). Under this provision, a state-law

cause of action that “relates to” an ERISA plan is preempted “even if the action arises under gen-

eral state law that in and of itself has no impact on employee benefit plans.” Cefalu v. B.F.

Goodrich Co., 871 F.2d 1290, 1292 n.5 (5th Cir. 1989); Hernandez v. Metro. Life Ins. Co., 5:19-

CV-37-DAE, 2019 WL 2563836, at *3 (W.D. Tex. Apr. 11, 2019). Whether ERISA conflict

preemption applies to a state-law cause of action turns on whether it is dependent on, and derived

from, the rights of the plan beneficiaries to recover benefits under the terms of the plan. Access

Mediquip L.L.C. v. UnitedHealthcare Ins. Co., 662 F.3d 376, 383 (5th Cir. 2011). The broadly-

worded language of ERISA Section 514 is “clearly expansive” such that a state law relates to an

ERISA plan “if it has a connection with or reference to such a plan.” Egelhoff v. Egelhoff ex rel.

Breiner, 532 U.S. 141, 146-47 (2001) (quoting N.Y. State Conference of Blue Cross & Blue Shield

Plans v. Travelers Ins. Co., 514 U.S. 645, 655 (1995) and Shaw v. Delta Air Lines, Inc., 463 U.S.

85, 97 (1983)).

       However, ERISA’s broad reach is not limitless. Rozzell v. Security Servs., 38 F.3d 819,

822 (5th Cir. 1994). There are state law claims that are “too tenuous, remote, or peripheral ... to

warrant a finding that the [state] law relates to the plan.” Shaw, 463 U.S. at 100 n.21; Hernandez,

2019 WL 2563836, at *3. Therefore, a court should decline to apply an “uncritical literalism” to

the phrase and instead should take the “the objectives of the ERISA statute as a guide to the scope

of the state law that Congress understood would survive, as well as to the nature of the effect of



                                                9
      Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 10 of 22




the state law on ERISA plans.” Egelhoff, 532 U.S. at 146-47; Bank of Louisiana v. Aetna U.S.

Healthcare Inc., 468 F.3d 237, 241 (5th Cir. 2006).

       Congress’s objectives in enacting ERISA were to “protect interstate commerce and the

interests of participants . . . by establishing standards of conduct, responsibility, and obligation for

fiduciaries of employee benefit plans, and by providing appropriate remedies, sanctions, and ready

access to the Federal courts.” 29 U.S.C. § 1001(b). To this end, ERISA’s conflict preemption pro-

vision is intended “to establish a uniform administrative scheme, which provides a set of standard

procedures to guide processing of claims and disbursement of benefits.” Egelhoff, 532 U.S. at 148

(quoting Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 9 (1987)). This uniform administrative

scheme serves to minimize administrative and financial burdens by avoiding the need to tailor

plans to the peculiarities of the law of each state. Ingersoll–Rand Co. v. McClendon, 498 U.S. 133,

142 (1990); Bank of Louisiana, 468 F.3d at 241–42.

       In light of these statutory objectives, courts apply a two-prong test to determine whether

asserted state law causes of action relate to an ERISA Plan, mandating conflict preemption: (1) the

state law causes of action must address an area of exclusive federal concern, such as the right to

receive benefits under the terms of an ERISA plan; and (2) the causes of action must directly affect

the relationship among traditional ERISA entities, i.e. the employer, the plan and its fiduciaries,

and the participants and beneficiaries. Memorial Hospital System v. Northbrook Life Ins. Co., 904

F.2d 236, 245 (5th Cir. 1990); Hubbard v. Blue Cross & Blue Shield Ass’n, 42 F.3d 942, 945 (5th

Cir. 1995).

       Because conflict preemption is an affirmative defense, defendants must plead it and bear

the burden of proof. See Simmons v. Sabine River Auth. Louisiana, 732 F.3d 469, 473 (5th Cir.

2013). Fisher v. Halliburton, 667 F.3d 602, 609 (5th Cir. 2012). Here, Defendants have not yet



                                                  10
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 11 of 22




filed and answer. In such case, conflict preemption may be the basis of a Federal Rule 12(b)(6)

motion only if the complaint, itself, establishes the applicability of the conflict-preemption affirm-

ative defense. Simmons, 732 F.3d at 473; Bank of Louisiana, 468 F.3d at 242.

       B. Application

               1. Prong Two: Whether the causes of action directly affect the relationship
                  among traditional ERISA entities

       The Court will address the second prong first, as it pertains to every asserted state-law

cause of action.

       Here, the Complaint and parties’ admissions show this case and the asserted causes of ac-

tion directly affect the relationship among traditional ERISA entities: Forma Automotive, as the

employer; the undisputed ERISA Plan; UnitedHealthcare as fiduciary administrator, and; Marco

Z as an undisputed beneficiary of the Plan through his parent’s coverage. See Memorial Hospital

System v. Northbrook Life Ins. Co., 904 F.2d at 245. Hubbard, 42 F.3d at 945; Bank of Louisiana

v. Aetna U.S. Healthcare Inc., 468 F.3d at 243; Franks v. Prudential Health Care Plan, Inc., 164

F. Supp. 2d 865, 874 (W.D. Tex. 2001).

       Therefore, the Complaint and parties’ admissions establish compliance with the second

prong of conflict-preemption analysis.

               2. Prong One: Whether the state-law causes of action address an area of ex-
                  clusive federal concern

       Under the first prong of the conflict preemption test, a cause of action implicates an area

of exclusive federal concern when the very essence of the cause of action is premised on the ex-

istence of an employee benefit plan: See Christopher v. Mobil Oil Corp., 950 F.2d 1209, 1220 (5th

Cir.), cert. denied, 506 U.S. 820 (1992). If the cause of action would not exist or could not be

asserted if the ERISA plan did not exist, then it must address an area of exclusive federal concern,



                                                 11
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 12 of 22




that is, ERISA. See id.; Gibson v. Wyatt Cafeterias, Inc., 782 F.Supp. 331, 335 (E.D.Tex. 1992);

Lee v. E.I. DuPont de Nemours & Co.); Franks, 164 F. Supp. 2d at 874. It is well settled that the

distribution of benefits and the right to receive benefits under the terms of an ERISA plan are an

area of exclusive federal concern. See Hubbard 42 F.3d at 945; Weaver, 13 F.3d at 176; Memorial

Hosp. System v. Northbrook Life Ins. Co., 904 F.2d at 245.

                       i.     Breach of Contract (as to Insurance Benefits)

       To support his second cause of action, breach of contract, Marco Z alleges that in exchange

for the payment of premiums, Defendants provided health insurance to Marco Z under the Plan,

which is a binding and enforceable contract under the laws of Texas. The subject medical services

were covered under the terms of the Plan, and under these terms, Defendants held a duty to

properly compensate Marco Z. Marco Z alleges Defendants should have paid the Hospital pursuant

to the terms of the Plan, and by failing to do so, they breached the terms of the Plan. ECF No. 1,

pp. 12-13.

       By the language used in asserting this cause of action, it is clear the very essence of this

cause of action depends upon the existence of the subject ERISA Plan. Regardless of the reason

for denial of the submitted medical claims or refusal to pay any medical claims, Marco Z’s breach

of contract claim arises from the existence of the Plan and can only be determined by examination

of its terms and conditions. Marco Z would not be entitled to any medical benefits, and UnitedH-

ealthcare would not be obliged to reimburse the Hospital, were it not for the existence of the Plan.

Marco Z could recover under this cause of action only to the extent the Plan confers a right to

coverage for the services provided.

       Consequently, the Complaint and parties’ admissions establish compliance with the first

prong of the conflict-preemption analysis with regard to the breach of contract cause of action.



                                                12
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 13 of 22




       The parties do not dispute the Plan is an ERISA-governed plan, and based upon the alle-

gations in the Complaint, the Court concludes Marco Z’s breach of contract cause of action is

premised on the right to recover under an ERISA plan, and this cause of action directly affects the

relationship between traditional ERISA entities. Consequently, the Complaint and the parties’ ad-

missions demonstrate these causes of action relate to an ERISA Plan and are subject to conflict

preemption.

       For these reasons, Marco Z fails to state a claim upon which relief may be granted with

regard to his breach of contract cause of action, and it shall be dismissed.

                       ii.     Unjust Enrichment and Quantum Meruit

       To support his third cause of action, unjust enrichment, Marco Z alleges the Hospital con-

ferred a direct benefit to Defendants by providing medical care to Marco Z, which he was entitled

to receive under the terms of the Plan. Marco Z cites to specific provisions of the Plan which

support his entitlement to the medical services provided. Marco Z alleges Defendants incurred

benefits by the Hospital’s services of supporting Marco Z’s good health and minimizing future

medical expense. By underpaying his claim for benefits due under the Plan, Marco Z alleges De-

fendants incurred a windfall in that they collected premiums in return for agreeing to properly

compensate medical providers, yet wrongfully withheld benefits. Because Defendants refused to

properly compensate the Hospital via a proper rate of payment to Marco Z under the Plan, Marco

Z alleges it is unjust under the circumstances for Defendants to not pay the submitted medical

claims. ECF No. 1, pp. 14-15.

       To support his fourth cause of action, quantum meruit, Marco Z alleges the Hospital con-

ferred a direct benefit on Defendants by providing Marco Z with medical services, which he was

entitled to receive under the Plan, as evidenced by UnitedHealthcare’s non-coverage related EOB.



                                                 13
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 14 of 22




Marco Z alleges he was entitled to the medical services under the terms of the Plan and cites to

specific provisions which support this allegation. ECF No. 1, pp. 16-18.

       These two causes of action are based upon the same premise: Marco Z challenges Defend-

ants’ failure to pay benefits on medical claims he asserts he was entitled to receive pursuant to the

terms of the Plan. Regardless of the reason for denial of the submitted medical claims or refusal to

pay any medical claims, Marco Z’s unjust enrichment and quantum meruit causes of action rely

on the alleged violation of a promise made in the subject ERISA plan. The very essence of these

causes of action depend upon the existence of the subject ERISA Plan. Marco Z would not be

entitled to any medical benefits, and UnitedHealthcare would not be obliged to reimburse the Hos-

pital, were it not for the existence of the Plan. Marco Z attempts to use the quantum meruit and

unjust enrichment causes of action to challenge the right to receive benefits under the Plan. Marco

Z could recover under these causes of action only to the extent the Plan confers a right to coverage

for the services provided.

       Consequently, the Complaint and parties’ admissions establish compliance with the first

prong of conflict-preemption analysis with regard to the unjust enrichment and quantum meruit

causes of action.

       Further, the Fifth Circuit summarily finds conflict preemption applies to quantum meruit

and unjust enrichment causes of action, holding,

       “[t]hose claims, if not preempted, would allow any provider who has provided care
       for which the ERISA plan denied coverage to challenge the ERISA plan’s interpre-
       tation of its policies in state court. That outcome would run afoul of Congress's
       intent that the causes of action created by ERISA be the exclusive means of enforc-
       ing an ERISA plan’s terms, and permit state law to interfere with the relations
       among ERISA entities.




                                                 14
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 15 of 22




Access Mediquip L.L.C. v. UnitedHealthcare Ins. Co., 662 F.3d 376, 386–87 (5th Cir. 2011), ad-

hered to on reh’g en banc, 698 F.3d 229 (5th Cir. 2012); see also Emergency Health Ctr. at Wil-

lowbrook, L.L.C. v. UnitedHealthcare of Tex., Inc., 892 F. Supp. 2d 847, 860 (S.D. Tex. 2012).

       The parties do not dispute the Plan is an ERISA-governed plan, and based upon the alle-

gations in the Complaint, the Court concludes Marco Z’s quantum meruit and unjust enrichment

causes of action are premised on the right to recover under an ERISA plan, and these causes of

action directly affect the relationship between traditional ERISA entities. Consequently, the Com-

plaint and the parties’ admissions demonstrate these causes of action relate to an ERISA Plan and

are subject to conflict preemption.

       For these reasons, Marco Z fails to state a claim upon which relief may be granted with

regard to his unjust enrichment and quantum meruit causes of action, and these shall be dismissed.

                       iii.   Violations of Texas Insurance Code

       Marco Z’s fifth, sixth and seventh causes of action allege violations of the Texas Insurance

Code, Tex. Ins. Code § 541.060, et seq. Marco Z alleges Defendants violated (1) Texas Insurance

Code § 1301.0053 for failure to properly compensate a medical provider; (2) Texas Insurance

Code § 541, the Texas Unfair Compensation and Unfair Practices Act, by refusing to pay a claim

without conducting a reasonable investigation; and (3) Texas Insurance Code § 542, the Texas

Prompt Payment of Claims Act by failing to affirm or deny coverage of the claim within a reason-

able time. ECF No. 1, pp. 18-22.

       In general, analysis whether causes of action based upon violation of the Texas Insurance

Code are subject to conflict preemption is the same as with any other state-law claim: a court must

ask whether the cause of action addresses an area of exclusive federal concern and whether it

directly affects the relationship between the traditional ERISA entities. Hubbard, 42 F.3d at 945;



                                                15
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 16 of 22




Hernandez, 2019 WL 2563836, at *4. While most causes of action brought under the Texas Insur-

ance Code are preempted by ERISA because these primarily pertain to distribution of benefits and

the right to receive benefits, such preemption is not automatic. See Transitional Hospital Corp. v.

Blue Cross, 164 F.3d 952, 955 (5th Cir. 1999). Causes of action under the Texas Insurance Code

are not preempted where the claim is not premised on the right to recover under the terms of an

ERISA plan, such as common-law misrepresentation. See id.

       Marco Z’s causes of action based in violations of the Texas Insurance Code all derive from

Defendants’ alleged failure to distribute benefits under the Plan. Specifically, Marco Z alleges the

services provided by the Hospital were “covered” services pursuant to Section 1301.0053. ECF

No. 1, 18-19. Marco Z alleges Section 1301.0053 requires Defendants to properly compensate the

Hospital, yet they provided gross underpayment. Marco Z alleges this underpayment violates Sec-

tion 1301.0053. Id.

       Marco Z alleges Defendants violated Texas Insurance Code Sections 541.051, 541.060,

541.061, and 541.151 by refusing to pay his claims for medical benefits without conducting a

reasonable investigation. ECF No. 1, pp. 20-21. Marco Z alleges Defendants failed to effectuate a

prompt, fair and equitable settlement of the medical claims and failed to affirm or deny coverage

of the claims pursuant to the terms of the Plan within a reasonable time. Id. Marco Z alleges De-

fendants misrepresented the terms of the Plan be “stating that payment under the [Plan] for services

rendered were worth $0.00.” Id.

       Marco Z alleges Defendants violated Texas Insurance Code Section 542.060 by accepting

premiums but refusing to pay benefits due under the Plan without reasonable basis. ECF No. 1,

pp. 21-22. By doing so, Marco Z alleges Defendants took advantage of his lack of knowledge,

ability, experience, and capacity to a grossly unfair degree. Id.



                                                 16
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 17 of 22




       The inherent basis of all of Marco Z’s causes of action for violations of the Texas Insurance

Code are: (1) he held medical insurance coverage under the Plan; (2) he incurred medical care

covered by the Plan; and (3) Defendants failed and refused to pay the Hospital as contractually

obligated under the Plan. By their very nature and the language Marco Z used to assert them, the

causes of action under the Texas Insurance Code all derive from Defendants’ alleged failure to

determine, provide, and distribute benefits under the Plan. The very essence of each of these causes

of action is a challenge to the distribution of benefits and the right to receive benefits under the

terms of the Plan. The assertion of these causes of action are premised on the existence of an

employee benefit plan. Defendants would hold no obligation to act under the terms of the Texas

Insurance Code outside the existence of the Plan. These causes of action would not exist and could

not be asserted if the ERISA Plan did not exist. Whether guised in terms of a “rate of payment”

dispute or a “right of payment” dispute, all of these causes of action are premised on Defendants’

actions or failure to act pursuant to their obligations under the ERISA Plan.

       The parties do not dispute the Plan is an ERISA-governed plan, and based upon the alle-

gations in the Complaint, the Court concludes Marco Z’s causes of action under Texas Insurance

Code § 541, § 542, and § 1301.0053 are premised on the right to recover under an ERISA plan

and these causes of action directly affect the relationship between traditional ERISA entities. Con-

sequently, the Complaint and the parties’ admissions demonstrate these causes of action relate to

an ERISA Plan and are subject to conflict preemption.

       Further, the Fifth Circuit and district courts within this circuit have repeatedly held similar

state-law claims for violation of the Texas Insurance Code are subject to conflict preemption. See

e.g., Ellis v. Liberty Life Assur. Co. of Boston, 394 F.3d 262, 277-78 (5th Cir. 2004); (“claims

grounded in violations of [Tex. Ins. Code. Ann. Arts. 21.21 and 21.55] are preempted by ERISA”);



                                                 17
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 18 of 22




Menchaca v. CNA Group Life Assur. Co., 331 Fed. Appx. 298, 304 (5th Cir. 2009)(upholding

dismissal of claims alleging Insurance Code and duty of good faith and fair dealing violations);

Ramirez v. Inter-Cont’l Hotels, 890 F.2d 760, 763-64 (5th Cir. 1989) (stating “[w]e thus join three

of our sister circuits and numerous district courts in holding that ERISA preempts state statutes

that provide a private right of action for the improper handling of insurance claims,” and dismiss-

ing DTPA and Insurance Code claims); Hernandez, 2019 WL 2563836, at *4; Richardson v. Aetna

Life Ins. Co., 2001 WL 1661699, at *5 (N.D.Tex. Dec.26, 2001).

       For these reasons, Marco Z fails to state a claim upon which relief may be granted with

regard to the alleged violations of the Texas Insurance Code in his fifth, sixth, and seventh causes

of action, and these shall be dismissed.

               3. Conclusion

       Because conflict preemption is an affirmative defense, usually the burden falls upon de-

fendants to allege facts in their Answer to support it. See Bennett v. Louisiana Health Serv. &

Indem. Co., No. 19-185, 2020 WL 1536342, at *3 (M.D. La. Mar. 31, 2020). A plaintiff is not

required to anticipate and plead the negation of an affirmative defense. Consequently, dismissal

under Federal Rule 12(b)(6) based upon an affirmative defense is only appropriate if an affirmative

defense appears on the face of the complaint.

       For the reasons stated, upon application of the two-prong conflict preemption test, the

Court concludes the allegations in the Complaint show the existence of both elements. Accord-

ingly, conflict preemption applies to all of Marco Z’s state-law causes of action. However, as stated

below, the Court finds ample basis to allow amendment of the Complaint.




                                                 18
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 19 of 22




   III.      Petition to Compel Production of Administrative Record

          In his first cause of action Marco Z alleges Med X asked Defendants to provide the admin-

istrative record and documentation germane to his medical claims to learn the reasons for the claim

delay and to foster the appropriate result – full claim payment. Marco Z alleges Defendants vio-

lated ERISA Sections 1024(B) and 1132(c) by refusing to provide the administrative record to

Med X. Based upon this alleged failure, Marco Z requests this Court compel production of the

administrative record and seeks a penalty of $110 per day pursuant to ERISA allowance under

these provisions.

          Defendants now move to dismiss this cause of action pursuant to Federal Rule 12(b)(6) for

failure to state a claim upon which relief can be granted.

          ERISA requires a plan administrator to “furnish a copy of the latest updated summary plan

description, and the latest annual report, any terminal report, the bargaining agreement, trust agree-

ment, contract, or other instruments under which the plan is established or operated” upon written

request by any plan participant or beneficiary. 29 U.S.C.A. § 1024(b)(4). The broad penalty pro-

vision in ERISA Section 502(c)(1)(B) derives from this obligation and allows a court to assess a

penalty against any plan administrator that “fails or refuses to comply with a request for any infor-

mation which such administrator is required by this subchapter to furnish to a participant or bene-

ficiary (unless such failure or refusal results from matters reasonably beyond the control of the

administrator).” 29 U.S.C. § 1132(c)(1)(B). By their terms, both provisions limit the obligation of

a plan administrator to provide requested information to only a plan participant or beneficiary. See

id. Further, Section 1024 does not require production of an “administrative record”. See id. Finally,

a court may only impose penalty for an administrator’s failure to provide the documents specifi-

cally named upon a written request of a plan participant or beneficiary. See id.



                                                 19
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 20 of 22




         Construing the allegations in the Complaint in the light most favorable to Marco Z, it ap-

pears he attempts to allege Med X requested documents required by Section 1024(b), and Defend-

ants failed to comply. However, the Complaint falls short of stating a claim upon which relief may

be granted. First, Marco Z alleges only that Med X requested “the administrative record.” The

cited provisions obligate Defendants to provide specific documents upon written request to a par-

ticipant or beneficiary, which Med X is not. The face of the complaint shows Med X is a third

party hired by the Hospital to provide services of “claim adjusting / billing”. Second, Marco Z

alleges throughout his assertion of this cause of action that Med X requested “the administrative

record / germane record”. In his request for relief, Marco Z requests the Court compel Defendants

“to produce the outstanding administrative record / claim file”. ERISA Section 1024 does not re-

quire production of these described documents.

         Construing Marco Z’s allegations liberally, this cause of action lacks facial plausibility

because he fails to plead factual content that would allow this Court to draw the reasonable infer-

ence that Defendants are liable for the misconduct alleged. See Ashcroft v. Iqbal, 556 U.S. at 678.

Further, Defendants cannot be liable under the asserted ERISA statutes based upon the alleged

conduct.

         For these reasons, Marco Z failed to plead “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. Defendants’ motion to dismiss Marco Z’s first

cause of action to compel production of documents under ERISA Sections1024 and 1132 must be

granted.

   IV.      Leave to Amend

         “[A] plaintiff's failure to meet the specific pleading requirements should not automatically

result in dismissal of the complaint with prejudice to re-filing.” Wright v. Greenpoint Mortgage



                                                 20
     Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 21 of 22




Funding, Inc., W-14-CV-136, 2014 WL 12594196, at *4 (W.D. Tex. Aug. 12, 2014) (quoting Hart

v. Bayer Corp., 199 F.3d 239, 248 (5th Cir. 2000)). Thus, a court should not dismiss a complaint

without granting leave to amend, unless the defect is simply incurable or the plaintiff failed to

plead with particularity after being afforded repeated opportunities to do so. Id.

       Because conflict preemption is an affirmative defense, and because allowing amendment

would further the underlying purpose of ERISA “to increase the likelihood that participants and

beneficiaries under employee benefit plans would ‘receive their full benefits,’” this Court will

allow Marco Z the opportunity to amend his complaint to assert a cause of action plausible under

ERISA or other state law. See Thompson v. Avondale Indus., Inc., No. CIV.A. 99-3439, 2003 WL

359932, at *3 (E.D. La. Feb. 14, 2003) (citing 29 U.S.C. § 1001b(c)(3)).

                                         CONCLUSION

       Upon consideration, the Court concludes Marco Z should be given an opportunity to cor-

rect the pleading deficiencies identified by this Memorandum Opinion and Order. Accordingly,

the dismissal of Marco Z’s claims will be without prejudice to filing an amended complaint.

       For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED WITH LEAVE

TO AMEND. Marco Z’s state-law claims for violations of the Texas Insurance Code, breach of

contract, quantum meruit and unjust enrichment are DISMISSED as conflict-preempted pursuant

to ERISA § 514(a). Marco Z’s request to compel production of the administrative record pursuant

to ERISA is DISMISSED for failure to state a claim upon which relief may be granted. Marco Z

has twenty-one days from the date of this order to file an amended complaint that asserts a

viable cause of action under ERISA. Failure to do so will result in dismissal of this case with

prejudice.




                                                 21
Case 5:20-cv-00351-JKP-RBF Document 21 Filed 11/04/20 Page 22 of 22




 It is so ORDERED.
 SIGNED this 4th day of November, 2020.




                            JASON PULLIAM
                            UNITED STATES DISTRICT JUDGE




                                     22
